254 F.2d 955
INTERNATIONAL ASSOCIATION OF HEAT & FROST INSULATORS AND ASBESTOS WORKERS, AFL-CIO, et al., Petitioners,v.NATIONAL LABOR RELATIONS BOARD, Respondent.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ALEXANDER STAFFORD CORPORATION, and The Master Insulators Association, Respondents.
No. 14015.
No. 14093.
United States Court of Appeals District of Columbia Circuit.

On Petition to Review and on Petition for Enforcement of an Order of the National Labor Relations Board.
Argued April 3, 1958.
Decided April 24, 1958.
Mr. Carlton R. Sickles, Washington, D. C., for petitioners in No. 14,015.
Mr. Owsley Vose, National Labor Relations Board, with whom Messrs. Thomas J. McDermott, Associate General Counsel, National Labor Relations Board, and Marcel Mallet-Prevost, Asst. Gen. Counsel, National Labor Relations Board, were on the brief, for respondent in No. 14,015 and for petitioner in No. 14,093. Mr. Stephen Leonard, Associate General Counsel, National Labor Relations Board, also entered an appearance for respondent in No. 14,015 and for petitioner in No. 14,093.
No appearance was entered for respondents in No. 14,093.
Before WILBUR K. MILLER, WASHINGTON and BASTIAN, Circuit Judges.
PER CURIAM.


1
The petition to set aside the Board's order in No. 14,015 should be denied and the Board's petition for enforcement in No. 14,093 should be granted in accordance with the opinion of the National Labor Relations Board, 118 N.L.R.B. No. 14. We do not necessarily adopt all of the reasoning of the Board, particularly that regarding the liability of the International Union. We do, however, agree with the results reached.


2
Petition denied in No. 14,015.


3
Petition granted in No. 14,093.